

XERIUM TECHNOLOGIES, INC.
2015-2017 LONG TERM INCENTIVE PLAN
This Xerium Technologies, Inc. 2015-2017 Executive Long Term Incentive Plan (the
“Executive LTIP”) contains rules supplemental to those set forth in the Xerium
Technologies, Inc. 2010 Equity Incentive Plan (the “EIP”). The Executive LTIP
provides for the grant of incentive award opportunities (each, an “Award”) under
and subject to the terms of the EIP, which is incorporated herein by reference.
In the event of any inconsistency between the Executive LTIP and applicable
provisions of the EIP, the EIP shall control. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the EIP.
1.Administration; Eligibility. The Executive LTIP shall be administered by the
Committee as described in the EIP. The Committee may in its discretion consult
with outside advisors or internal Company resources for purposes of making any
determinations in connection with its administration of the Program. Eligibility
to participate in the Executive LTIP shall be limited to executive officers who
are selected by the Committee to participate in the Executive LTIP from among
those individuals who are eligible to participate in the EIP. Each selected
individual who signs and returns an agreement (Award Agreement) in substantially
the form of Exhibit A shall be a participant (“Participant”) in this Executive
LTIP. Participation in any Award shall not entitle a Participant to share in any
future Awards or in any other future awards of the Company or its subsidiaries.
2.    Determination of Number of Shares. The number of shares of Common Stock
covered by an Award (the “LTIP Shares”) shall be as determined by the Committee
and set forth in Schedule 1 to the Award Agreement.
3.    Determination of Time-Based Versus Performance-Based LTIP Shares.
Participants will receive thirty-five percent (35%) of their LTIP Shares in the
form of time-based Restricted Stock Units as described in Section 4 below
(“Time-Based RSUs”) and have the remainder of their LTIP Shares (sixty-five
percent (65%)) credited to them as performance-based stock units (“Performance
Stock Units”) as described in Section 5 below, to be earned and vested subject
to satisfaction of certain performance conditions. The performance period is the
three-year period comprising a three year period beginning on the date of each
Participant’s grant and ending on the third (3rd) anniversary of such grant
date.
4.    General Terms of Time-Based RSUs. Any LTIP Shares that are to be conveyed
in the form of Time-Based RSUs will be granted as of the date set forth in
Schedule 1 to the Award Agreement. The Award Agreement provides that the RSUs
shall vest on the third (3rd) anniversary of such grant date and settle in
shares of Common Stock as soon as administratively possible after the third
(3rd) anniversary of such grant date, but in all events before the 15th day of
the third month following December 31 following the third (3rd) anniversary of
such grant date.
5.    General Terms of Performance Stock Units. The determination of the number
of shares of Common Stock to be delivered at the end of the three-year
performance period with respect to the Performance Stock Units (the “Performance
Shares”) shall be made in accordance with the provisions of the Award Agreement.
The Award Agreement provides that the Performance Stock Units will vest based on
achievement of certain performance goals described in Schedule 2. Vested
Performance Shares will be delivered in shares of Common Stock as soon as
administratively possible after the third (3rd) anniversary of such grant date,
but in all events before the 15th day of the third month following December 31
following the third (3rd) anniversary of such grant date.
6.    Forfeiture Upon Termination of Employment. Except as provided in the Award
Agreement with respect to a Change of Control, death or Disability or a
termination of employment by the Company without Cause or by the Participant
with Good Reason (as “Disability”, “Cause” and “Good Reason” are defined in the
Award Agreement), notwithstanding vesting under Section 4 or Section 5, no
Time-Based RSUs or Performance Shares shall be payable to or in respect of a
Participant unless the Participant is employed by the Company or a subsidiary on
the third (3rd) anniversary of such grant date.
7.    Tax Withholding. The minimum tax withholding amount with respect to any
payments being made in Common Stock may be satisfied by means of share
withholding at the time the Award is settled as provided in the Award Agreement.
8.    Intent to be Exempt from Section 162(m). The portion of the Award paid in
Time-Based RSUs is not intended to qualify for the performance-based
compensation exception under Section 162(m) of the Code. The portion of the
Award paid in Performance Shares is intended to qualify to the extent possible
for the performance-based compensation exception under Section 162(m) of the
Code.
9.    Nature of Awards. Awards hereunder are intended as Stock Unit Awards
pursuant to the EIP. The Executive LTIP is unfunded.
10.    Availability of Stock. If, when Time-Based RSUs or Performance Shares
become payable, the number of shares of Common Stock needed exceeds the number
of shares then available under the EIP, or exceeds any limit established by the
Board on the number of shares delivered in the same fiscal year, the Company
will pay out the value of any share that was not delivered in cash on the date
otherwise scheduled for delivery of shares and determine its value by using the
per-share closing price of the Common Stock on the date immediately preceding
the date the shares would have been delivered had there been a sufficient number
available. Any substitution of cash for shares in such event shall be applied
pro rata to all Participants entitled to a distribution by reason of the same
event.
11.    Clawback. If a Participant receives an Award payout under the Executive
LTIP based on financial statements that are subsequently required to be restated
in a way that would decrease the number of Shares to which the Participant was
entitled, the Participant will refund to the Company the difference between what
the Participant received and what the Participant should have received; provided
that (i) the value of any difference to be refunded will be determined net of
withholding and (ii) no refund will be required for Shares delivered more than
three years prior to the date on which the Company is required to prepare the
applicable restatement. The value of any difference to be refunded will be
determined in a manner consistent with regulations the Securities and Exchange
Commission may adopt pursuant to Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
12.    Amendment. The Committee may amend the Executive LTIP at any time and
from time to time, and may terminate the Executive LTIP, in each case subject
only to such limitations, if any, as the EIP may impose.
13.    409A. This Executive LTIP and the Time-Based RSUs and Performance Stock
Units granted thereunder shall be construed and administered consistent with the
intent that they at all times be in compliance with or exempt from the
requirements of Section 409A of the Code and the regulations promulgated
thereunder.




EXHIBIT A
XERIUM TECHNOLOGIES, INC.
LTIP SHARE AGREEMENT
(2015-2017 Executive LTIP)
Pursuant to the terms of the Xerium Technologies, Inc. Long Term Incentive Plan
effective for fiscal years 2015 through 2017 (the “2015-2017 Executive LTIP”)
and the Xerium Technologies, Inc. 2010 Equity Incentive Plan (the “Plan”),
Xerium Technologies, Inc. (the “Company”) hereby grants to (the “Employee”) the
LTIP Shares described below.
1.    The LTIP Share Award. The LTIP Share Award is subject to the terms and
conditions of this LTIP Share Agreement, the 2015-2017 Executive LTIP and the
Plan. The Company hereby grants LTIP Shares to the Employee, the number of LTIP
Shares specified on Schedule 1, as of the date specified on Schedule 1, subject
to the terms and conditions of this Agreement and the Plan (the “Award”). An
Award shall be paid hereunder, only to the extent that the Employee has a
nonforfeitable right to such portion of the Award, as provided in this
Agreement. The Employee’s rights to the LTIP Shares are subject to the
restrictions described in this Agreement and the Plan in addition to such other
restrictions, if any, as may be imposed by law.
2.    Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement are used as defined in
the Plan.
(a)    “Agreement” means this LTIP Share Agreement granted by the Company and
agreed to by the Employee.
(b)    “Cause” has the meaning ascribed to it in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof).
(c)    “Change of Control” shall mean any of the following which takes place
after the Grant Date: (i) any Person or “group,” within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”), other
than the Company or any of its subsidiaries or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or one of its
subsidiaries, becomes a beneficial owner, directly or indirectly, in one or a
series of transactions, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for the election of directors of
the Company; (ii) any merger or consolidation involving the Company or any sale
or other disposition of all or substantially all of the assets of the Company,
or any combination of the foregoing, occurs and the beneficial owners of the
Company’s voting securities outstanding immediately prior to such consolidation,
merger, sale or other disposition do not, immediately following the consummation
of such consolidation, merger, sale or other disposition, hold beneficial
ownership, directly or indirectly, of securities representing fifty percent
(50%) or more of the total number of votes that may be cast for election of
directors of the surviving or resulting corporation in the case of any merger or
consolidation or of the acquiring Person or Persons in the case of any sale or
other disposition; or (iii) within twelve (12) months after a tender offer or
exchange offer for voting securities of the Company (other than by the Company
or any of its subsidiaries), individuals who are Continuing Directors shall
cease to constitute a majority of the Board. For the purpose of this definition,
the term “beneficial owner” (and correlative terms, including “beneficial
ownership”) shall have the meaning set forth in Rule 13d-3 under the Act.
provided in each such case such event is also a “change in control event” within
the meaning of Treas. Reg. § 1.409A-3(i)(5)(1) (or similar applicable regulation
under Section 409A of the Code).
(d)    “Change of Control Termination” means a termination of the Employee’s
employment with the Company or a member of the Company Group that occurs within
three (3) months prior to a Change of Control as a result of (x) termination by
a member of the Company Group without Cause or (y) a Good Reason Termination.
(e)    “Common Stock” means the common stock of the Company, $0.01 par value.
(f)    “Company Group” means the Company together with its Affiliates.
(g)    “Disability” has the meaning ascribed to it in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof).
(h)    “Fair Market Value” means, on the applicable date, or if the applicable
date is not a date on which the NYSE is open the next preceding date on which
the NYSE was open, the last sale price with respect to such Common Stock
reported on the NYSE or, if on any such date such Common Stock is not quoted by
NYSE, the average of the closing bid and asked prices with respect to such
Common Stock, as furnished by a professional market maker making a market in
such Common Stock selected by the Committee in good faith; or, if no such market
maker is available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.
(i)    “Good Reason Termination” shall mean a termination of employment by the
Employee with “Good Reason,” as such term is defined in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof), where the Employee provides notice of the Good Reason event within 90
days of its occurrence and provides the Company at least 30 days to cure such
matter.
(j)    “Grant Date” means the date specified on Schedule 1.
(k)    “NYSE” means the New York Stock Exchange.
(l)    “Person” means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group, and “Affiliated Person” means, with respect to any
Person, any other Person that directly or indirectly controls or is controlled
by or is under common control with such Person.
(m)    “Pro Rata Portion” shall mean the product of (x) a fraction, the
numerator of which is, as of the time of measurement, the number of months
(rounded down to the nearest whole number) occurring since the Grant Date and
the denominator of which is 36 and (y) 100% of the LTIP Shares not previously
Vested.
(n)    “Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.
3.    Vesting. Subject to Sections 5 and 6 below:
(a)    Time-Based RSUs shall become Vested on the third (3rd) anniversary of the
Grant Date.
(b)    Performance Shares shall become Vested in accordance with the criteria
set out in Schedule 2.
(c)    Notwithstanding subsections (a) and (b), except as provided in Sections 5
and 6, all LTIP Shares shall be forfeited if Employee’s employment terminates
for any reason whatsoever before the third (3rd) anniversary of the Grant Date.
4.    Payment of Award. Subject to Sections 5 and 6 below, as soon as
practicable after the third (3rd) anniversary of the Grant Date, and in all
events before the 15th day of the third month following December 31 following
the third (3rd) anniversary of the Grant Date, the Company shall issue to the
Employee that number of shares of Common Stock as equals that number of LTIP
Shares which have become Vested.
5.    Change of Control. In the event of a Change of Control, then all
Time-Based RSUs and Performance Shares shall become fully and immediately Vested
as though 100% of the target performance goals were achieved, as described in
Schedule 2 and if Employee incurred a Change of Control Termination all
Time-Based RSUs and Performance Shares otherwise forfeited upon such termination
shall become fully and immediately Vested, and shall be distributed in shares
and to the extent practicable shall be distributed immediately preceding the
effective time of the Change of Control transaction with respect to LTIP Shares
that become Vested in connection with a Change of Control.
6.    Termination of Employment.
(a)    Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company Group as a result of resignation, dismissal or any other
reason, then the portion of the Award that has not previously Vested shall be
forfeited automatically; provided that in the event of a termination of
Employee’s employment by a member of the Company Group without Cause, as a
result of death or Disability or a Good Reason Termination, a portion of the
LTIP Shares (both Time-Based RSUs and Performance Shares) equal to the Pro Rata
Portion of the LTIP Shares as of the time of termination shall Vest immediately
prior to such termination and be distributed as soon as practicable thereafter,
and in all events before the 15th day of the third month following the end of
the calendar year in which such LTIP Shares became Vested.
(b)    Meaning of termination of employment. If the Company or a member of the
Company Group provides Employee a written notice of termination of employment
but the termination of employment is not effective for a period of more than
thirty (30) days due to applicable law or contractual arrangements between a
member of the Company Group and the Employee, for the purposes of this Award,
including without limitation Section 6(a) hereof, the Employee’s employment
shall be deemed terminated and the Employee shall be deemed ceased to be
employed by the Company Group on the date that is thirty (30) days from the date
of such notice instead of the actual date of termination.
7.    Dividends. No dividend equivalents shall be paid on LTIP Shares (either
Time-Based RSUs or Performance Shares).
8.    Clawback.  If the Employee receives an Award payout under the Executive
LTIP based on financial statements that are subsequently required to be restated
in a way that, in the reasonable determination of the Committee, would decrease
the number of Shares to which the Employee was entitled, the Employee will
refund to the Company the difference between what the Employee received and what
the Employee should have received; provided that (i) the value of any difference
to be refunded will be determined net of withholding and (ii) no refund will be
required for Shares delivered more than three years prior to the date on which
the Company is required to prepare the applicable restatement. The value of any
difference to be refunded will be determined in the reasonable discretion of the
Committee in a manner consistent with regulations the Securities and Exchange
Commission may adopt pursuant to Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
9.    Miscellaneous.
(a)    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.
(b)    No Voting Rights. The Award shall not be interpreted to bestow upon the
Employee any equity interest or ownership in the Company or any Affiliate prior
to the date that Common Stock is distributed in settlement of an LTIP Award, and
then only with respect to the shares of Common Stock issued on such Date.
(c)    No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.
(d)    Withholding. The Employee is responsible for payment of any taxes
required by law to be withheld by the Company with respect to an Award. To
facilitate that payment, the Company will, to the extent permitted by law,
retain from the number of shares of Common Stock issued to the Employee in
settlement of an LTIP Award that number of shares necessary for payment of the
minimum tax withholding amount, valued at their Fair Market Value on the
business day most immediately preceding the date of retention. To the extent the
Company’s withholding obligation cannot be satisfied by means of share
withholding, the Company may, to the extent permitted by law, deduct any such
tax obligations from any payment of any kind due to the Employee.
(e)    Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.
(f)    Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.
(g)    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.
(h)    Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.
(i)    Conflicts. To the extent there are any conflicts between provisions this
Agreement and any applicable employment agreement entered into between Employee
and the Company or its subsidiaries, the provisions of such employment agreement
shall govern and nothing in this Agreement shall in any way amend, supersede or
otherwise change any provisions or rights contained in such employment
agreement.
(j)    409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.
(k)    Section 162(m). The Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.
(l)    Amendment. This Agreement may be amended only by mutual written agreement
of the parties.
IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this LTIP Share
Agreement as of the date first written above.
Xerium Technologies, Inc.
By:        
Name:     Harold Bevis
Title:     President and CEO
Acknowledged and agreed:
Employee
By:        
Name:    


Schedule 1
Grant Date:                     March 2, 2015        
Number of LTIP Shares:                             
Allocation of LTIP Shares Granted:


Number of Time-Based RSUs
Number of Performance Shares
 
 



Schedule 2


•
Vesting of Performance Shares shall occur in two (2) ways: 50% of the Employee’s
Performance Shares shall vest based on the Company’s three-year cumulative
Adjusted EBITDA goal (“Adjusted EBTIDA Performance Shares”) and 50% of the
Employee’s Performance Shares shall vest based upon a Relative Total Shareholder
Return (“TSR”) against companies in the Selected Index (“TSR Performance
Shares”):



•
Performance Metrics

 
•
Cumulative Adjusted EBITDA:



•
Cumulative Adjusted EBITDA Target: The Cumulative Adjusted EBITDA target for the
2015-2017 performance period shall be such amount as is set by the Compensation
Committee after review of the three-year business plan (“Target”).



•
Cumulative Adjusted EBITDA Payout: The Adjusted EBITDA Performance Shares that
may vest will range from 0% to 100% of the Employee’s total Adjusted EBITDA
Performance Shares. Upon attainment of Cumulative Adjusted EBIDTA equal to 80%
or less of the Target, none of the Adjusted EBITDA Performance Shares will vest.
Upon attainment of more than 80% of the Target, the Adjusted EBITDA Performance
Shares will begin vesting on a straight-line basis from 0% at 80% of Target to
100% at 100% of Target, up to a maximum payout of 100% of the Adjusted EBITDA
Performance Shares.



The following table sets forth the performance requirements and respective
payout amounts.


Table of Adjusted EBITDA Performance Payout
 
 
 
Adjusted EBITDA Achievement
 
Payout %
 
 
 
100.0
%
 
100.0
%
99.0
%
 
95.0
%
98.0
%
 
90.0
%
97.0
%
 
85.0
%
96.0
%
 
80.0
%
95.0
%
 
75.0
%
94.0
%
 
70.0
%
93.0
%
 
65.0
%
92.0
%
 
60.0
%
91.0
%
 
55.0
%
90.0
%
 
50.0
%
89.0
%
 
45.0
%
88.0
%
 
40.0
%
87.0
%
 
35.0
%
86.0
%
 
30.0
%
85.0
%
 
25.0
%
84.0
%
 
20.0
%
83.0
%
 
15.0
%
82.0
%
 
10.0
%
81.0
%
 
5.0
%
80.0
%
 
0.0
%







•
TSR



•
TSR Definition: TSR is a comparison over time of the stock performance of the
Company to the stock performance of companies in the Selected Index. Stock
performance for the Company is the change in share price of the Company plus any
dividends. The final TSR determination will be measured based on 30-day average
stock prices at the Grant Date to the third (3rd) anniversary of the Grant Date.



•
Selected Index: The Selected Index is the S&P Global Small Cap Index. The
companies in the Selected Index are those listed on the index on the third (3rd)
anniversary of the Grant Date.



•
TSR Target: The Company TSR Target performance for the three-year performance
period is TSR that exceeds the 55th percentile TSR of companies in the Selected
Index.



•
TSR Payout: The TSR Performance Shares that may vest will range from 0% to 100%
of the Employee’s total TSR Performance Shares. The following table sets forth
the performance requirements and the respective payout amounts based on the
Company’s TSR relative to the TSR percentiles of companies in the Selected
Index:



Table of TSR Payout At Target and Below
 
 
 
XRM TSR as a Percentile
of Index Companies
 


Payout %
 
 
 
55.0
%
 
100.0
%
53.0
%
 
95.0
%
51.0
%
 
90.0
%
49.0
%
 
85.0
%
47.0
%
 
80.0
%
45.0
%
 
75.0
%
43.0
%
 
70.0
%
41.0
%
 
65.0
%
39.0
%
 
60.0
%
37.0
%
 
55.0
%
35.0
%
 
50.0
%
Less than 35.0%


 
0.0
%




1

